From:Kiefer, Amanda Sent:Wednesday, April 28, 2010 12:03 PM To:Sonny Oh (ohm@sec.gov) Cc:Bentzinger, Elisabeth Subject:Revised Letters for SecureDesigns Hello Sonny - Please find attached a revised comment/response letter, clean and marked to reflect revisions made in response to your comments to Elisabeth at Sutherland yesterday.Also attached are clean and marked excerpted pages from the prospectus.Finally, I have attached a clean and marked template relief request. Please let Elisabeth know if you have any questions or need anything further.We will file each of the attachments and this email via Correspondence. Thank you, Amanda Kiefer Assistant Counsel Security Benefit One
